Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on January 27, 2022, which paper has been placed of record in the file.
2.        Claims 1-20 are pending in this application.

                      

Allowable Subject Matter/Reasons for Allowance
3.      Claims 1, 8, and 15 are eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claims do not recite a mental process because the claims, under its broadest reasonable interpretation, do not cover performance in the mind. For example, the claims recite the steps of “training, by the one or more processors, the claims risk model with the first dataset for the capped submodel, resulting in the capped submodel; training, by the one or more processors, the claims risk model with the second dataset for the outlier submodel, resulting in the outlier submodel; producing, by the one or more processors, a first cost predicted by the capped submodel and a second cost predicted by the outlier submodel;” that cannot be practically applied in the mind.  Further, the claims do not recite any method of organizing human eligible because it does not recite a judicial exception. 

4.         Claims 1, 8, and 15 are allowed over the prior arts cited records.         
            The closest prior arts are:
            1) Tsai et al. (US 2021/0264449) disclose a demand forecasting method and a demand forecasting apparatus are provided. A preliminary prediction amount corresponding to a part number is obtained based on historical demand data. A demand probability of the part number is calculated based on the preliminary prediction amount. A prediction demand amount corresponding to the part number is obtained based on the historical demand data, the preliminary prediction amount and the demand probability.
           2) Maga et al. (US 2007/0185867) disclose a system and method for managing churn among the customers of a business is provided. The system and method provide for an analysis of the causes of customer churn and identifies customers who are most likely to churn in the future. Identifying likely churners allows appropriate steps to be taken to prevent customers who are likely to chum from actually churning. The system included a dedicated data mart, a population architecture, a data manipulation module, a data mining tool and an end user access module for accessing results and preparing preconfigured reports. The method includes adopting an appropriate definition of churn, analyzing historical customer to identify significant trends and variables, preparing data 
          3) Ahn et al. (US 2021/0049460) disclose a universal deep probabilistic decision-making framework for dynamic process modeling and control, referred to as Deep Probabilistic Decision Machines (DPDM), is presented. A predictive model enables the generative simulations of likely future observation sequences for future or counterfactual conditions and action sequences given the process state. Then, the action policy controller, also referred to as decision-making controller, is optimized based on predictive simulations. The optimal action policy controller is designed to maximize the relevant key performance indicators (KPIs) relying on the predicted experiences of sensor and target observations for different actions over the near future.
          Therefore, it is clear from the description of Tsai’s, Maga’s, and Ahn’s inventions that the combination of prior arts do not considered the possibility of: interpolating, by the one or more processors, the first cost predicted by the capped submodel and the second cost predicted by the outlier submodel from the producing by use of a splice model including a plurality of splice variables that fit datapoints in the training dataset at a predetermined number of splice points between the first cost and the second cost; and predicting, by the one or more processors, the per member per month cost for a member by running an individual dataset for the member on the capped submodel and the outlier submodel, and then running the splice model that redistributes the outcomes of the capped submodel and the outlier submodel, as included in claims 1, 8, and 15. 
5.       Claims (2-7), (9-14), and (16-20) are allowed because they are dependent claims of the allowable independent claims 1, 8, and 15 above, in that order.


                                                            Conclusion
6.        Claims 1-20 are allowed.
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             February 12, 2022